Title: To George Washington from Benjamin Harwood, 3 December 1792
From: Harwood, Benjamin
To: Washington, George



Sir
Annapolis December 3d 1792

Thomas Harwood Esquire the present Commissioner of Loans of this State having resigned, I beg leave to Offer myself for that appointment, having acted with him in that Office from it’s commencement, I flatter myself I am qualified to fill that Station, not being personally known to you, I am favor’d with Letters upon the subject in my behalf, shou’d I meet your approbation to the appointment, it shall be my constant study not to forfeit the confidence and trust reposed in me. Sir I have the honor to be with great respect your obt Servt

Benjamin Harwood

